Curia, per
Evans, J.
By the Act of 1839, page 48, sec. 30, “ when any person shall be taken on mesne or final process, in any civil suit, and from inability to pay the demand, debt or damages, or find bail if committed to gaol, and such person has no lands, tenements, goods, chattels, or choses in action, whereby his maintenance in gaol can be defrayed, the plaintiff or person at whose instance such party shall be imprisoned, shall pay and satisfy the same ; and if such person, or his attorney, shall refuse or neglect, after ten days previous notice, to pay, or give security to pay the same, when demanded, the sheriff or gaolor in whose custody such person is, may discharge him from such confinement; provided, however, such prisoner shall, before he is discharged, render, on oath, a schedule of all his estate, and assign the same.” The evidence in the case was clear, that R. C. Deloach wras an insolvent man, and had nothing whereby his maintenance in gaol could be *402defrayed. Under these circumstances the defendant, at whose suit he was in gaol, was liable “to pay and satisfy the same.” And as he was discharged from gaol by an arrangement to which the defendant was a party, the latter part of the above recited clause has no application to the case.
The motion is dismissed.
■ Richardson, O’Neall, Butler, Wardlaw and Frost, JJ. concurred.